Exhibit 10.13

HEALTHCARE REALTY TRUST INCORPORATED


AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN


This Amended and Restated Executive Incentive Plan (this “Executive Incentive
Plan”) is adopted effective February 16, 2016 by the Compensation Committee (the
“Committee”) of the Board of Directors of Healthcare Realty Trust Incorporated
(the “Company”).


RECITALS:


WHEREAS, the Executive Incentive Program (the “EIP”) was originally adopted
under the Company’s 2007 Employees Stock Incentive Plan to promote the interests
of the Company and its stockholders by strengthening the Company’s ability to
attract, motivate, and retain personnel upon whose judgment, initiative, and
efforts the financial success and growth of the business of the Company largely
depend; to offer such personnel additional incentives to put forth maximum
efforts for the success of the business; and to afford them an opportunity to
acquire a proprietary interest in the Company through stock ownership and other
performance-based rights;


WHEREAS, on August 4, 2015, the EIP was amended to make reference to, and be
governed, by the Company’s 2015 Stock Incentive Plan, as amended (the “Plan”),
which was adopted by the Company’s shareholders on May 15, 2015; and


WHEREAS, the Committee desires to further amend and restate the EIP to revise
the manner of determining awards thereunder, consistent with the purposes of the
EIP.


AMENDMENT:
1.    Purpose.    The Plan was adopted to promote the interests of the Company
and its stockholders by strengthening the Company’s ability to attract,
motivate, and retain personnel upon whose judgment, initiative, and efforts the
financial success and growth of the business of the Company largely depend; to
offer such personnel additional incentives to put forth maximum efforts for the
success of the business; and to afford them an opportunity to acquire a
proprietary interest in the Company through stock ownership and other
performance-based rights. This Executive Incentive Plan was adopted by the
Committee in accordance with the Plan and is intended to further the purposes of
the Plan by providing incentives to the Company’s executive and other senior
officers that are designed to reward individual performance and the achievement
of specific Company-level financial goals and targets.
2.    Definitions.    Whenever the following capitalized terms are used in this
Executive Incentive Plan, they shall have the meanings specified below:
“1-year TSR” means the total return of the Common Stock over a one-year period,
including price appreciation and the reinvestment of dividends, as reported by
SNL Financial. In the event that data is not available through SNL Financial or
its successors and assigns, 1-year TSR may be calculated using a similar
reporting entity that calculates total return to include price appreciation and
the reinvestment of dividends, with the assumption that the dividends are
reinvested at the closing price of the Common Stock on the ex-date of the
dividend.
“3-year TSR” means the total return of the Common Stock over a three-year
period, including price appreciation and the reinvestment of dividends, as
reported by SNL Financial. In the event that data is not available through SNL
Financial or its successors and assigns, 3-year TSR may be calculated using a
similar reporting entity that calculates total return to include price
appreciation and the reinvestment of dividends, with the assumption that the
dividends are reinvested at the closing price of the Common Stock on the ex-date
of the dividend.
        
“Base Salary” means, for purposes of this Executive Incentive Plan, the annual
base rate of cash compensation paid to a Participant by the Company for the
calendar year in which any determination of Base Salary is made, before any
elective reduction or deferral of compensation pursuant to any 401(k) or similar
defined contribution plan or any elective deferral under the Long-Term Incentive
Program, and excludes all other forms of compensation such as




--------------------------------------------------------------------------------

Exhibit 10.13

benefits, pension contributions, employer matching contributions under any
401(k) or similar plan, any “Restriction Multiple” amount awarded under the
Long-Term Incentive Program based on elective reduction of Base Salary, and any
amounts awarded under this Executive Incentive Plan.


“FAD” and “Normalized FAD” means funds available for distribution, or normalized
funds available for distribution, as the case may be, as reported to the public
by the Company in its earnings and results of operations news releases, or if
not reported to the public, calculated in a manner consistent with its reporting
for the quarter ended December 31, 2015.


      “FFO” and “Normalized FFO” means funds from operations, or normalized
funds from operations, as the case may be, as reported to the public by the
Company in its earnings and results of operations news releases and in its
periodic reports filed with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended, or if not reported to the public,
calculated in a manner consistent with its reporting for the quarter ended
December 31, 2015.    


“NOI” means net operating income, normalized for items that would otherwise
inhibit a meaningful comparison of NOI period to period.


“Peer Group” means that group of equity real estate investment trusts (“REITs”)
that are the closest in size to the Company’s market capitalization determined
each year as follows: all publicly-traded, listed REITs will be sorted by market
capitalization, with the ten REITs smaller and the ten REITs larger than the
Company’s market capitalization on the same date comprising the Peer Group. In
the event that this calculation would result in an externally managed REIT, or a
REIT that has been a public company for less than five years being included in
the Peer Group, then that REIT shall be excluded and in its stead the REIT
closest in size based on market capitalization, that is not already part of the
Peer Group shall be added, such that there will always be 20 REITs in the Peer
Group. The listing of REITs and the associated market capitalization data used
above shall be derived from SNL Financial, other similar financial information
firms, and/or publicly reported financial information.


“Revenue” means, for any financial period, the revenue as reported on the
Company’s financial statements.


“Same Facility Revenue” means, for any financial period, Revenue for the group
of properties reported by the Company (whether publicly or otherwise) as “Same
Facility,” “Same Store,” or similar language designed to report the financial
performance of core operating properties in the Company’s public disclosures.


“Same Facility NOI” means, for any financial period, NOI for the group of
properties reported by the Company (whether publicly or otherwise) as “Same
Facility,” “Same Store,” or similar language designed to report the financial
performance of core operating properties in the Company’s public disclosures.


Other capitalized terms used herein, but not defined, shall have the meanings
attributed to such terms in the Plan.


3.    Participation.    The Participants in this Executive Incentive Plan are
those officers having the titles of (i) President or Executive Vice President
(“NEO Participants”), or (ii) Senior Vice President (“SVP Participants”) and who
have been designated as Participants by the Committee.


4.    Awards.    Awards may be in the form of cash or Restricted Stock Awards or
a combination of cash and Restricted Stock Awards and may be granted to each
Participant upon the Committee’s determination and in its discretion and shall
be subject to such vesting periods and requirements as the Committee determines.
Awards shall generally be of the following types:


“Individual Performance Awards” are in the discretion of the Committee and shall
be for the purposes of: (i) rewarding a Participant’s individual efforts in
contributing to the success of the Company and (ii) retaining the Participant as
an officer of the Company. Individual Performance Awards shall generally be in
the form of cash. It is expected that Individual Performance Awards will be
granted only in rare circumstances.




--------------------------------------------------------------------------------

Exhibit 10.13



“Company Performance Awards” shall be based on specific Company performance
targets which shall be established by the Committee during the first quarter of
each year. The Committee may determine, in its discretion, the particular
financial and/or operating metrics to be targeted, which may include, but are
not limited to: FAD, FFO, NOI, Normalized FAD, Normalized FFO, Revenue, Same
Facility NOI and Same Facility Revenue. The measurement period shall be a
calendar quarter, or such other period as the Committee may determine.


“TSR Awards” shall be based on the Company’s total shareholder return, as
measured against the Peer Group. Participants shall have the opportunity to earn
TSR Awards each year based on 1-year TSR and 3-year TSR. TSR Awards shall be in
the form of Restricted Stock Awards with a five-year cliff vesting period. The
criteria for awarding TSR Awards shall be the Company’s relative total
shareholder return performance measured as a percentile, as compared to the
total shareholder returns of the companies in the Peer Group. The Committee
shall have the discretion to alter the administration of awards under this
Executive Incentive Plan at any time prior to the grant of any such award, in
accordance with Section 4.3 of the Plan. The size of the award for each
Participant shall be determined based on a percentage of such Participant’s then
current Base Salary, as follows:


For NEO Participants:
 
TSR Percent Rank
Payout
1-Yr
3-Yr
Maximum
100
100%
1.50x
2.50x
 
95
95%
1.43x
2.38x
 
90
90%
1.35x
2.25x
 
85
85%
1.28x
2.13x
 
80
80%
1.20x
2.00x
 
75
75%
1.13x
1.88x
 
70
70%
1.05x
1.75x
 
65
65%
0.98x
1.63x
 
60
60%
0.90x
1.50x
Target
55
55%
0.83x
1.38x
 
50
45%
0.68x
1.13x
 
45
 
40
35%
0.53x
0.88x
 
35
Threshold
30
25%
0.38x
0.63x
 
25
 
20
0.00%
0.00x
0.00x
 
15
 
10
 
5
 
0







--------------------------------------------------------------------------------

Exhibit 10.13

For SVP Participants:


 
TSR Percent Rank
Payout
1-Yr
3-Yr
Maximum
100
100%
1.00x
1.75x
 
95
95%
0.95x
1.66x
 
90
90%
0.90x
1.58x
 
85
85%
0.85x
1.49x
 
80
80%
0.80x
1.40x
 
75
75%
0.75x
1.31x
 
70
70%
0.70x
1.23x
 
65
65%
0.65x
1.14x
 
60
60%
0.60x
1.05x
Target
55
55%
0.55x
0.96x
 
50
45%
0.45x
0.79x
 
45
 
40
35%
0.35x
0.61x
 
35
Threshold
30
25%
0.25x
0.44x
 
25
 
20
0.00%
0.00x
0.00x
 
15
 
10
 
5
 
0



“Elective Restricted Stock Awards” are provided for under the Plan, subject to
the following. The minimum and maximum percentages of Base Salary that a
Participant under this Executive Incentive Plan may elect to be reduced and
applied to Acquisition Shares shall be 3% and 25%, respectively.


5.    Termination of Employment.    In the event of termination of a
Participant’s employment, the disposition of any unvested Awards will be
determined in accordance with such Participant’s written employment agreement
and Award Agreement, if applicable. If a Participant is not employed pursuant to
a written employment agreement and voluntarily terminates his or her employment,
or is terminated for Cause (as such term is defined in the Plan), such
Participant will forfeit any unvested Awards. If a Participant is not employed
pursuant to a written employment agreement and such employment is terminated by
the Company without Cause, or by reason of Participant’s retirement (upon
attainment of eligibility to retire in accordance with any applicable Company
policy then in effect) all unvested Awards will immediately vest. The provisions
of Section 7.3 of the Plan will govern in the event of a Change of Control and
are not intended to be altered by this Section 5.
6.    Amendments.    The Committee may from time to time amend or modify this
Executive Incentive Plan, provided that no such action shall adversely affect
Awards previously granted hereunder.
7.    Survival.    The Executive Incentive Plan shall continue in effect as long
as the Plan is in effect or until terminated by the Committee.
Adopted by the Compensation Committee of the Board of Directors of Healthcare
Realty Trust Incorporated on February 16, 2016.


